UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. OMNI VENTURES, INC. (Exact name of registrant as specified in the Charter) KANSAS 333-156263 26-3404322 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 7500 College Blvd.,5th Floor, Overland Park, KS 66210 (Address of Principal Executive Offices) (Zip Code) (913) 693-8073 (Registrants Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNox The number of shares outstanding of the Registrant’s common stock as of March 31, 2010: 92,684,520 shares of common stock. Omni Ventures, Inc. (A Development Stage Company) Financial Statements March 31, 2010 (Unaudited) CONTENTS Page(s) Balance Sheets – As of March 31, 2010 (Unaudited) and September 30, 2009 (Audited) 1 Statements of Operations – For the three month and six months ended March 31, 2010 and for the period from August 14, 2008 (inception) to March 31, 2010 (Unaudited) 2 Statements of Cash Flows – For the six months and three months ended March 31, 2010 and for the period from August 14, 2008 (inception) to March 31, 2010 (Unaudited) 3 Notes to Financial Statements 4-10 Omni Ventures, Inc. (A Development Stage Company) Balance Sheets March 31, September 30, (Unaudited) (Audited) Assets Current Assets Cash $
